10868 189th Street Council Bluffs, IA 51503 712-366-0392 Phone 712-366-0394 Fax December 22, 2011 Via EDGAR and Federal Express Securities and Exchange Commission treet, N.E. Mail Stop 4631 Washington, D.C. 20549 Attention: Ms. Pamela Long Re: Southwest Iowa Renewable Energy, LLC File No. 333-166073 Form S-1 filed April 14, 2010 Amendment No. 1 filed on February 24, 2011 Amendment No. 2 filed on October 19, 2011 Amendment No. 3 filed on December 14, 2011 To the Commission: Southwest Iowa Renewable Energy, LLC hereby requests that the effective date of the above-referenced registration statement be accelerated as soon as possible. Sincerely, Brian T. Cahill President & CEO
